Exhibit 10.2

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”), dated
September 26, 2007, is made and entered into by and between Mercury Computer
Systems, Inc., a Massachusetts corporation (the “Company”), and Robert E. Hult
(the “Executive”).

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated March 8, 2007 (the “Agreement”), pursuant to which the Executive is
entitled to certain benefits in the event of his continued employment with the
Company and under certain circumstances following the cessation of his
employment with the Company; and

WHEREAS, on June 29, 2007 the Executive notified the Company of his intention to
retire, effective September 28, 2007, in accordance with the terms of the
Agreement; and

WHEREAS, the Company desires to retain the services of the Executive as Senior
Vice President, Chief Financial Officer and Treasurer through February 1, 2008,
and the Executive is willing to defer his retirement until such date, subject to
the terms and conditions of the Agreement, as modified by this First Amendment;
and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement;

NOW, THEREFORE, in consideration of the foregoing and other respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:

1. For purposes of Section 4(e) of the Agreement, the Executive shall be deemed
to have given the Company written notice of his intention to retire, effective
February 1, 2008.

2. Section 5.1(c) of the Agreement is hereby deleted in its entirety and the
following is substituted therefor:

“(c) Termination by the Executive. If the Executive terminates his employment
for any reason, including retirement, as provided in Section 4(e), then the
Company shall, through the date of termination, pay the Executive his Accrued
Benefit. If the Executive retires on or after February 1, 2008, then payment of
the Executive’s bonus under the Company’s annual executive bonus program for
fiscal year 2008 will be pro-rated to reflect his period of service during the
fiscal year through his retirement date, provided that the portion of the
Executive’s bonus tied to corporate performance shall be calculated as if the
Company had achieved 100% of the corporate performance targets for the fiscal
year, and the portion of the Executive’s bonus tied to MBRs shall be based on an
evaluation of the Executive’s performance against goals through his retirement
date, as determined by the Compensation Committee of the Company’s Board of
Directors, based on the recommendation of the Company’s chief executive officer.
Payment of the pro-rated bonus described above shall be made not later than the
30th day following the Executive’s retirement date.

 

First Amendment    1   



--------------------------------------------------------------------------------

“In addition, if the Executive elects to retire, on or after February 1, 2008,
and the Executive is willing to provide consulting services to the Company, that
are commensurate with his current position and duties, such as attending
investor relations conferences and participating in preparation of annual
reports, at such time and frequencies as reasonably requested by the Company but
not to exceed 400 hours per year (“Consulting Services”),

“(i) so long as the Executive continues to be willing to provide Consulting
Services to the Company, the Company shall pay the Executive an annual amount
equal to Fifty Percent (50%) of the Executive’s Base Salary from the date of
termination through February 1, 2010 (the “Consulting Amount”). The Consulting
Amount shall be paid out in substantially equal bi-weekly installments; and

“(ii) from the date of termination through February 1, 2010, so long as the
Executive continues to be willing to provide Consulting Services to the Company,
the restricted stock awards granted to the Executive on August 12,
2005, February 20, 2006 and June 5, 2007, respectively, shall continue to vest
on the terms set forth in the relevant stock award agreements, in each case as
if the Executive remained continuously employed by the Company from the date of
termination through each applicable vesting date; and

“(iii) subject to signing by the Executive of a general release of claims in a
form and manner satisfactory to the Company, upon the date of termination, the
Executive shall become entitled to exercise a certain number of shares of the
Company’s common stock underlying the stock option granted to him on June 1,
2006. Said number shall be determined by multiplying 62,000 by a fraction, the
numerator of which shall be the number of days the Executive was employed as a
full-time employee from June 1, 2006 through the date of termination and the
denominator of which shall be 1096.

“If the Executive does not agree to provide Consulting Services to the Company
in accordance with the terms of this Agreement, the Company has no obligation to
the Executive other than payment of his Accrued Benefit and the pro-rata portion
of his bonus under the Company’s annual executive bonus program for fiscal year
2008 as described above. For the avoidance of doubt, the Executive shall be
entitled to be paid the Consulting Amount, and the restricted stock awards shall
continue to vest in accordance with subsection (ii) above, even if the Company
does not request Consulting Services so long as the Executive continues to be
willing to provide such services in accordance with this Agreement upon the
Company’s request.”

3. Anything in the Agreement, as amended by this First Amendment, to the
contrary notwithstanding, if at the time of the Executive’s termination of
employment, the Executive is considered a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code,

 

First Amendment    2   



--------------------------------------------------------------------------------

and if any payment that the Executive becomes entitled to under the Agreement,
as amended by this First Amendment, is considered deferred compensation subject
to interest and additional tax imposed pursuant to Section 409A(a) of the Code
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earliest of (i) six
months after the Executive’s date of termination, (ii) the Executive’s death, or
(iii) such other date as will cause such payment not to be subject to such
interest and additional tax, and the initial payment shall include a catch-up
amount covering amounts that would otherwise have been paid during the first
six-month period but for the application of this Section 3 of this First
Amendment.

4. Except to the extent expressly amended hereby, the provisions of the
Agreement shall remain in full force and effect.

5. The validity, interpretation, construction and performance of this First
Amendment shall be governed by the laws of the Commonwealth of Massachusetts.

6. This First Amendment may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

[Signature Page Follows]

 

First Amendment    3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer, on behalf of Mercury Computer
Systems, Inc., and the Executive have hereunto set their hands as an agreement
under seal, all as of the date first above written.

 

MERCURY COMPUTER SYSTEMS, INC. By:  

/s/ James R. Bertelli

Name:   James R. Bertelli Title:   President and Chief Executive Officer
EXECUTIVE:

/s/ Robert E. Hult

Robert E. Hult

 

First Amendment    4   